DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Qiu et al, “
    PNG
    media_image1.png
    53
    743
    media_image1.png
    Greyscale
”. Journal of Hazardous materials, 360 (2018) 122-131.
Claims are recited as product by process, and therefore, determination of patentability is based on the product itself. MPEP 2113.

    PNG
    media_image2.png
    414
    714
    media_image2.png
    Greyscale

Schematic figure from Qiu showing the hybrid membrane. 
The light grey (yellow in original article) blobs in the hybrid appears to represent PAN gels.

In the instant case, claims are directed to a composite nanofiltration membrane having 2D nano-material like graphene oxide (GO) or MoS2, etc., dispersed in a porous polymer matrix, such as polyacrylonitrile. Thus claims 1 and 3 are anticipated or at the least made obvious by this reference – see abstract.
Regarding the polymer gel particles being between the nanhosheets, as shown by the figures of Qiu, there is polymer gel between any two nanosheets to satisfy the claim language.
Polymer gel particle size has no consequence in the membrane because the membrane is a porous solid polymer with graphene oxide distributed therein. Nonetheless, the reference teaches particle or crystal size of PAN and the composite in Table 1, which falls in the midst of the range.
Claim 7: thickness appears to be in the range claimed – se the SEM’s for thickness. Nonetheless, thickness is a result effective variable that can be optimized, as 
Claim 17 GO and polymer are uniformly distributed as shown in the figures. The “interlayer spaces” only means space between two nanosheets.

Claim(s) 1, 3, 7 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Wang et al (US 2019/0314770) in view of Qui et al cited in rejection 1.
At the outset, nanofiltration is an intended use, unless applicant can show otherwise.

    PNG
    media_image3.png
    535
    1043
    media_image3.png
    Greyscale

Wang teaches a membrane as claimed (see the figures and compare to applicant’s illustrations), with intended uses including nanofiltration [0017]. Polymer is disposed between GO nanosheets, and the whole membrane pretty uniform. Thickness is 30-40 nm. Regarding the polymer being negatively charged, Wang teaches PMMA, etc., disclosed by the applicant. Therefore the charges are inherent. 
Wang does not expressly teach the particle size of PMMA gel. Regardless, the membrane thickness by SEM is shown as 30 nm in fig. 3b. This thickness is inclusive of several layers of graphene sheets and polymer gel particles between them, which would make it obvious that the actual gel particles would be significantly smaller than 30 nm. .

Response to Arguments
Arguments are not persuasive; they are addressed in the rejection.
At the outset, applicant’s presentation of the water permeation in the figure appears in error. 

    PNG
    media_image4.png
    358
    801
    media_image4.png
    Greyscale

This annotated figure submitted by the applicant is not evidence, or, it is unsupported as evidence, and appears to be an merely argument submitted by the attorney. As is understood from the disclosure, this is a flat sheet (2-dimensional) membrane with the graphene sheets oriented parallel to the plane of the sheet. The water flux should be perpendicular to the membrane surface.
The “negatively charged” also has no patentable value because applicant discloses the same polymers as taught by the references. Therefore, the “negative charge” is inherent. Notwithstanding, the Qui reference teaches negative charge in the 

Allowable Subject Matter
Adding into claim 1, specific proportions of the polymer and graphene oxide: “GO to the PMAA in the membrane is 1:1” or “of the MoS2 to the PAN in the membrane is 1:0.001” would make claim 1 allowable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777